Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T340/A) Offering Period: April 24, 2014 – May 22, 2014 5 Year Digital-Plus Barrier Notes Linked to the S&P 500 ® Index Product Summary • 5 year Digital-Plus Barrier Notes linked to the performance of the S&P 500 ® Index. • If the Final Level is equal to or greater than the Initial Level, then you will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying. • If the Final Level is less than the Initial Level and a Knock-In Event does not occur, you will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level and a Knock-In Event occurs, you will be fully exposed to any depreciation in the Underlying. • Any payment on the securities is subject to our ability to pay our obligations as they become due. • Credit Suisse currently estimates the value of the securities on the Trade Date will be less than the price you pay for the securities, reflecting the deduction of underwriting discounts and commissions and other costs of creating and marketing the securities Terms Issuer: Credit Suisse AG (“Credit Suisse”), acting through one of its branches Trade Date: Expected to be May 23, 2014 Settlement Date: Expected to be June 2, 2014 Underlying: The S&P 500 ® Index Fixed Payment Percentage*: Expected to be between 27.50% and 32.50%. Redemption Amount: Principal Amount x (1 + Underlying Return). Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the greater of (i) Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level]; (b) the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event has not occurred, then: zero. Knock-In Level*: Approximately 70% of the Initial Level. Knock-In Event: Occurs if the Final Level is equal to or less than the Knock-In Level. Initial Level: The closing level on the Trade Date. Final Level: The closing level on the Valuation Date. Valuation Date: May 23, 2019 Maturity Date: May 31, 2019 CUSIP: 22547QMM5 * To be determined on the Trade Date. Benefits • If the Final Level is equal to or greater than the Initial Level, offers the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying. • Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Change from Initial Level to Final Level Underlying Return (1) Redemption Amount per $1,000 Principal Amount (1)(2) 50% 50% $1,500 40% 40% $1,400 30% 30% $1,300 20% 30% $1,300 10% 30% $1,300 0% 30% $1,300 -10% 0% $1,000 -20% 0% $1,000 -30% -30% $700 -40% -40% $600 -50% -50% $500 Assumes a Fixed Payment Percentage of 30% * (the midpoint of the expected range). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to you. The numbers appearing in the table have been rounded for ease of analysis. Certain Product Risks • Your investment may result in a loss of up to 100% of the principal amount. The Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level and a Knock-In Event occurs. In such case, you will be fully exposed to any depreciation in the Underlying. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event. (See “Additional Risk Considerations” on the next page.) Product Profile Horizon (years) 5 Years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: April 24, 2014 – May 22, 2014 5 Year Digital-Plus Barrier Notes Additional Risk Considerations • Prior to maturity, costs such as concessions and hedging may affect the value of the securities. • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent, hedging our obligations under the securities and determining the estimated value of the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer. • The securities will be affected by a number of economic, financial, political, regulatory, and judicial factors that may either offset or magnify each other. • As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled “Certain Product Risks” on the preceding page and this section “Additional Risk Considerations” are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in particular, review the “Certain Product Risks” and “Additional Risk Considerations” sections herein, the “Selected Risk Considerations” section in the pricing supplement, and the “Risk Factors” section of the product supplement, which set forth risks related to an investment in the securities. Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters address herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments. Financial Products may involve a high degree of risk, and may be appropriate investments only for sophisticated investors who are capable of understanding and assuming the risks involved. Credit Suisse and its affiliates may have positions (long or short), effect transactions or make markets in securities or financial instruments mentioned herein (or options with respect thereto), or provide advice or loans to, or participate in the underwriting or restructuring of the obligations, issuers of the stocks comprising the applicable index, indices or fund mentioned herein. Credit Suisse is a member of FINRA, NYSE and SIPC. Clients should contact their salespersons at, and execute transactions through, a Credit Suisse entity qualified in their home jurisdiction unless governing law permits otherwise. You may revoke your offer to purchase the securities at any time prior to the time at which we accept such offer on the date the securities are priced. We reserve the right to change the terms of, or reject any offer to purchase the securities prior to their issuance. In the event of any changes to the terms of the securities, we will notify you and you will be asked to accept such changes in connection with your purchase.
